DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 24, and 29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 15, 17, 18, and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. ("Lussier" US 20110026898), and further in view of Gentile et al. (“Gentile” US 20100031149), and Pomeroy et al. (“Pomeroy” US 20160227228).

Regarding claim 1, Lussier teaches a method for generating interactive media content, the method including in one or more electronic processing devices: 
a) retrieving an Edit Decision List (EDL), the EDL providing an event driven timeline for the interactive media content including: [Lussier – Para 0171, : teaches generating an editing user interface for editing of media including input for edit commands to a single edit decision list]
i) one or more segments of pre-existing media content to be used in the generation of the interactive media content; [Lussier – Para 0096, 0159: teaches searchable clips that may be separately retrievable]
ii) timestamps for when the one or more segments of pre-existing media content are to be introduced into the timeline and their associated duration; [Lussier – Para 0173: teaches a timeline that displays timestamps of the media as the media is being played]
b) processing the EDL to generate the interactive media content in real time by: [Lussier – Para 0171: teaches providing the single video export based on the single edit decision list modified with edits from the plurality of users on remotely located computer systems]
iii) combining the one or more segments with the one or more segments of pre-existing media content in accordance with the event driven timeline of the EDL. [Lussier – Para 0055, 0058, 0052, Fig. 17: teaches combining several video/media files into a larger video/media file, or may add special effects or transitions to such video/media files.  The media files may be edited via an editing interface on the edit module, and changes to media files, transitions, an edit decision list (EDL), and other metadata may be stored in an edit database.] 
Lussier teaches generating interactive media content, but does not explicitly teach generating content on a portable electronic user device. 
iii) one or more user interactions to be used in the generation of the interactive media content; and, 
iv) timestamps for when the one or more user interactions are to be introduced into the timeline and their associated duration; and, 
Lussier teaches one or more pre-existing media content, but does not explicitly teach i) retrieving the one or more segments of pre-existing media content in accordance with associated events in the timeline of the EDL and causing playback to commence on a display of the user device;
ii) automatically causing a sensing device of the user device to open and capture the one or more user interactions in accordance with instructions provided by associated events in the timeline of the EDL; and, 
Lussier teaches combining one or more segments with one or more segments of pre-existing media content in accordance with the EDL, but does not explicitly teach iii) combining the one or more captured user interactions with the one or more segments of pre-existing media content.

However, Gentile teaches generating content on a portable electronic user device. [Gentile – Para 0067: teaches smart phone, PDA, or other mobile device could comprise the prerecorded content database 101, the video recorder 110 in the form of a camera, the video compositor 120 in the form of compositing software, and/or the display 125]
iii) one or more user interactions to be used in the generation of the interactive media content; and, [Gentile – Para 0077, Fig. 2: teaches at block 230, 
iv) timestamps for when the one or more user interactions are to be introduced into the timeline and their associated duration; and, [Gentile – Para 0109: teaches In order to match the original scene with the user images, the scene can be analyzed and metadata can be recorded that captures the in and/or out points, actions, audio, etc.]
i) retrieving the one or more segments of pre-existing media content in accordance with associated events in the timeline of the EDL and causing playback to commence on a display of the user device; [Gentile – Para 0050, 0048, 0109, Fig. 1: teaches prerecorded content database 101 stores “washed” media content 104, or content wherein an actor or character has been removed for replacement, and/or metadata 105.  Wherein, the metadata can comprise in and/or out points of characters, actions, audio, etc.  Para 0073, Fig. 2: teaches washed scenes are selected (step 205), the scene selected begins playing (step 210)]
ii) automatically causing a sensing device of the user device to open and capture the one or more user interactions in accordance with instructions provided by associated events in the timeline of the EDL; and, [Gentile – Para 0048: teaches metadata which comprises control data for in/out points for characters in content, actions in the original scene, camera movement, camera control signals, etc.  Para 0080: teaches the metadata associated with the content directs the video recorder to turn on or off at certain times.  Para 0074-0077, Fig. 2: teaches as the scene beings playing, the video compositor displays directions, prompts or instructions to the user, 
iii) combining the one or more captured user interactions with the one or more segments of pre-existing media content. [Gentile – Para 0066, 0051, 0065: teaches the media content 104 from the prerecorded content database 101 can be combined with the user video image from the video recorder 110 and/or the user content database 115 to form a combined image without storing such content in a combined file]
Lussier and Gentile are analogous in the art because they are from the same field of combining media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier in view of Gentile to capturing user interaction in real-time for the reasons of improving the user experience by combining captured user actions into the video.
Lussier and Gentile teach automatically causing a sensing device of the user device to open for the one or more user interactions, but does not explicitly teach automatically capturing the one or more user interactions. 

automatically capturing the one or more user interactions. [Pomeroy – Para 0040: teaches metadata 115 indicating periods of interest could also be used to trigger recording of the high res stream to capture the period of interest]
Lussier, Gentile, and Pomeroy are analogous in the art because they are from the same field of video camera systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier and Gentile’s camera opening based on metadata in view of Pomeroy to trigger recording for the reasons of improving efficiency by allowing the camera to capture and record according to metadata without having to start recording manually.

Regarding claim 2, Lussier, Gentile, and Pomeroy teaches The method according to claim 1, wherein the method further includes receiving a user input via the user device indicative of a user selection of a type of interactive media content to be generated and whereby the EDL is retrieved at least in part based on the user selection. [Lussier – Para 0038, 0052, Fig. 23: teaches a user may select certain media to create clips in order to submit media/clips to a project]

Regarding claim 3, Lussier, Gentile, and Pomeroy teaches the method according to claim 2, wherein the types of interactive media content to be generated include one or more of: 
a) stories; 
b) movies; 
c) songs; and, 
d) games.
[Lussier – Para 0052: teaches clipped selections from user footage from a variety of sources and editing such clips online into a presentation for television, commercials, news, music video, etc.]

Regarding claim 4, Lussier, Gentile, and Pomeroy teaches the method according to claim 3, wherein a plurality of instances of one or more types of interactive media content are available for user selection. [Lussier – Para 0052: teaches users may be individuals or institutions seeking to create high quality media for any event (including conference, school project, film festival, news release]

Regarding claim 9, Lussier, Gentile, and Pomeroy teaches the method according to claim 1, wherein the one or more user interactions include at least one of: 
a) a video recording of the user; and, 
b) an audio recording of the user recorded by a microphone of the user device. [Gentile – Para 0077, Fig. 2: teaches at block 230, the image of the participant of the participant is captured by the video recorder 110]

Regarding claim 15, Lussier, Gentile, and Pomeroy teaches The method according to claim 1, wherein combining the one or more recorded user interactions with the one or more segments of pre-existing media content includes one or more of: 
a) splicing the one or more user interactions between segments of pre-existing media content in accordance with the event driven timeline of the EDL; and, 
b) overlaying the one or more user interactions over one or more segments of pre-existing media content in accordance with the event driven timeline of the EDL. [Lussier – Para 0055, 0058, 0052, Fig. 17: teaches combining several video/media files into a larger video/media file, or may add special effects or transitions to such video/media files.  The media files may be edited via an editing interface on the edit module, and changes to media files, transitions, an edit decision list (EDL), and other metadata may be stored in an edit database.]

Regarding claim 17, Lussier, Gentile, and Pomeroy teaches the method according to claim 1, wherein the EDL includes a single pre-existing audio track that plays for the duration of the generated interactive media content. [Lussier - Para 0126: teaches the user may include several layers of audio while editing the media using the editing interface, and modify the order of the audio files, layering, and volume levels.]

Regarding claim 18, Lussier, Gentile, and Pomeroy teaches the method according to claim 1, wherein the processing to generate the interactive media content is performed locally on the user device. [Lussier – Para 0177: teaches 

Regarding claim 23, Lussier, Gentile, and Pomeroy teaches the method according to claim 1, wherein the method includes displaying a representation of the interactive media content to the user on the user device as the content is being generated in real time. [Lussier – Para 0145: teaches the system allows collaborators to view the progress of the collaboration by viewing the editing decision list (EDL) updates.]

Regarding System claim 24, claim(s) 24 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 24 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 25, Lussier, Gentile, and Pomeroy teaches the system according to claim 24. wherein the interactive media content is generated by application software executing on the user device. [Lussier – Para 0177: teaches execution of said at least one computer to perform functions comprising assembling combined clips and joining the clips to a completed media file in an order specified in the edit decision list]

 the system according to claim 25, wherein the application software includes a mobile video engine for use in generating the interactive media content. [Gentile – Para 0051, Fig. 1: teaches the video compositor 120 used accessing the washed content and combines the content with the feed from the video recorder]

Regarding claim 27, Lussier, Gentile, and Pomeroy teaches the system according to claim 26, wherein the user device includes a data store for storing at least: 
a) the EDL: [Lussier – Para 0172: teaches a storage for recording edit commands to the video based on inputs from the plurality of users from remotely located computer systems onto the single edit decision list;]
b) the one or more segments of pre-existing media content; and, 
c) the generated interactive media content. [Lussier – Para 0074: teaches Storage devices may be utilized to store the various media files, including the original media or video files, clips of the video files]

Regarding claim 28, Lussier, Gentile, and Pomeroy teaches the system according to claim 24, wherein the one or more electronic processing devices form part of the user device. [Lussier – Para 0150: teaches a general purpose computer comprising a central processor for data processing and communication arts]

Apparatus claim 29, claim(s) 29 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 1. 
Therefore, claim(s) 29 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.

Regarding claim 30, Lussier, Gentile, and Pomeroy teaches the mobile video engine according to claim 29, wherein the mobile video engine causes a representation of the generated interactive media content to be displayed on a display of the user device. [Lussier – Para 0145: teaches the system allows collaborators to view the progress of the collaboration by viewing the editing decision list (EDL) updates.]

Regarding claim 31, Lussier, Gentile, and Pomeroy teaches the mobile video engine according to claim 29, wherein the mobile video engine processing is performed locally on the user device. [Gentile – Para 0051, Fig. 1: teaches the video compositor 120 used accessing the washed content and combines the content with the feed from the video recorder]

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, and Pomeroy as applied to claim 4 above, and further in view of Lettau et al. ("Lettau" US 20140304602).

the method according to claim 4, wherein each instance has an associated EDL defining how the interactive media content is to be generated. [Lettau – Para 0045: teaches an edit decision list 210 at a server system 200, creates at least one instruction that corresponds to the association of the instance of the media asset 170 with the media segment 160 and the customization of the instance of the media asset 170.]
Lussier, Gentile, Pomeroy, and Lettau are analogous in the art because they are from the same field of media segment representation [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, and Pomeroy’s EDL in view of Lettau to media instances for the reasons of improving accuracy by properly specifying which and where each segment should be to the user.

Regarding claim 6, Lussier, Gentile, Pomeroy, and Lettau teaches the method according to claim 5, wherein each EDL is stored locally on the user device. [Lussier – Para 0172: teaches a storage for recording edit commands to the video based on inputs from the plurality of users from remotely located computer systems onto the single edit decision list;]

Regarding claim 7, Lussier, Gentile, Pomeroy, and Lettau teaches the method according to claim 6, wherein each instance is associated with one or more segments of pre-existing media content that are stored locally on the user device. 

Regarding claim 8, Lussier, Gentile, Pomeroy, and Lettau teaches the method according to claim 7, wherein the one or more segments of pre-existing media content include one or more of: 
a) video; 
b) audio; 
c) images; and, 
d) overlays and effects.
[Lussier – Para 0058: teaches Media clips may comprise video and/or other media.]

Claims 10-13, 16, 19, 20, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lussier, Gentile, and Pomeroy as applied to claim 9 above, and further in view of Tiger et al. ("Tiger" US 20190098252).

Regarding claim 10, Lussier, Gentile, and Pomeroy teaches the method according to claim 9, wherein the method includes in the one or more electronic processing devices: 
a) causing a camera of the user device to open; [Gentile – Para 0077: teaches images of the participant is captured by the video recorder 110]
b) performing face tracking on the user's face via the camera; and, 
c) applying an augmented reality (AR) mask to the user's face using results of the face tracking.

However, Tiger teaches b) performing face tracking on the user's face via the camera; and, [Tiger – Para 0048, 0010, 0002: teaches tracking facial features in a video of the subject’s face]
c) applying an augmented reality (AR) mask to the user's face using results of the face tracking. [Tiger – Para 0048, 0010, 0002: teaches an effects generator warping an overlaid image (e.g. a mask) to conform to the subject’s face]
Lussier, Gentile, Pomeroy, and Tiger are analogous in the art because they are from the same field of media effects [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier, Gentile, and Pomeroy’s user interactions in view of Tiger to facial tracking for the reasons of improving user experience by adding augmented effects to the user’s interactions.

Regarding claim 11, Lussier, Gentile, Pomeroy, and Tiger teaches the method according to claim 10, wherein the AR mask is applied to the user's face in the video recording. [Tiger – Para 0048, 0010, 0002: teaches an effects generator warping an overlaid image (e.g. a mask) to conform to the subject’s face]

the method according to claim 10, wherein the face tracking is used to overlay the AR mask onto a segment of pre-existing media content and the AR mask moves in response to movement of the user's face. [Tiger – Para 0010: teaches overlaying graphics in a video stream based on face tracking in order to apply a desired effect to the video]

Regarding claim 13, Lussier, Gentile, Pomeroy, and Tiger teaches the method according to claim 12, wherein the user can perform interactions via facial movements and gestures and wherein the method further includes in the one or more electronic processing devices:
 a) determining that a facial movement or gesture has been performed using the results of the face tracking; and, [Tiger – Para 0048: teaches the effect generator 318 may apply any effect that relies on face tracking by utilizing the predicted facial feature locations instead of by directly detecting them.]
b) in response to determining that the facial movement or gesture has been performed, applying an effect to a current scene being generated. [Tiger – Para 0010: teaches overlaying graphics in a video stream based on face tracking in order to apply a desired effect to the video]

Regarding claim 16, Lussier, Gentile, and Pomeroy do not explicitly teach claim 16.  However, Tiger teaches The method according to claim 15, wherein overlaying the one or more user interactions over the one or more segments of pre-existing media content includes applying an audio or visual effect in sync with the time that the user performs the interaction. [Tiger – Para 0010: teaches overlaying graphics in a video stream based on face tracking in order to apply a desired effect to the video]
In addition, the rationale of claim 10 is used for this claim.

Regarding claim 19, Lussier, Gentile, and Pomeroy teaches the method according to claim 1, wherein the method includes in the one or more electronic processing devices, simultaneously: 
a) decoding one or more segments of pre-existing video content; [Lussier – Para 0105: teaches media ingestion including decoders]
b) reading data from a camera stream; [Lussier – Para 0105: teaches media ingestion for stream audio and video]
c) encoding the data read from the camera stream to form a video clip for replay; and, [Lussier – Para 0105: teaches media ingestion including encoding stream audio and video]
Lussier, Gentile, and Pomeroy do not explicitly teach d) performing face tracking on the user's face in the camera stream.

However, Tiger teaches d) performing face tracking on the user's face in the camera stream. [Tiger – Para 0010: teaches augmented reality function that overlays graphics in a video stream based on face tracking]
In addition, the rationale of claim 10 is used for this claim.

Regarding claim 20, Lussier, Gentile, Pomeroy, and Tiger teaches the method according to claim 19, wherein the method further includes applying an augmented reality (AR) mask to the user's face in accordance with results of the face tracking. [Tiger – Para 0048, 0010, 0002: teaches an effects generator warping an overlaid image (e.g. a mask) to conform to the subject’s face]

Regarding Apparatus claim 32, claim(s) 32 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 10. 
Therefore, claim(s) 32 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lussier, Gentile, and Pomeroy as applied to claim 1 above, and further in view of Gray ("Gray" US 20180367869).

Regarding claim 14, Lussier, Gentile, and Pomeroy do not explicitly teach claim 14.  However, Gray teaches the method according to claim 1, wherein the EDL defines at least one interaction cue at a pre-defined timestamp that prompts the user to perform an interaction via the user device and wherein the interaction cue is one or more of: 
a) an on-screen button which is displayed to the user on the user device;
 b) an audio cue provided in a segment of pre-existing media content; and, 
c) a visual cue provided in a segment of pre-existing media content.
[Gray – Para 0025: teaches the interaction module 112 prompts the user interface 108 to display a record button, a live video feed taken by a video camera, and an overlay of the text on the live video feed.]
Lussier, Gentile, Pomeroy, and Gray are analogous in the art because they are from the same field of video collaboration [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lussier and Gentile’s user interactions in view of Gray to user prompts for the reasons of improving efficiency by giving the user the opportunity to record the interactions.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lussier, Gentile, and Pomeroy as applied to claim 1 above, and further in view of McLaughlin ("McLaughlin" US 20130036201).

Regarding claim 21, Lussier, Gentile, and Pomeroy do not explicitly teach claim 21.  However, McLaughlin teaches the method according to claim 1, wherein an offset is added to the EDL to account for user reaction time when performing an interaction to ensure that a user video recording is in sync with one or more segments of pre-existing media content. [McLaughlin – Para 0017: teaches determine an in point of the second video from the particular EDL, pause the second video in the second video playback window a predetermined time before the in point of the second video]


Regarding claim 22, Lussier, Gentile, Pomeroy, and McLaughlin teaches the method according to claim 21, wherein the offset is indicative of a delay between when the user video recording is initiated and when the video recording is spliced into the interactive media content being generated. [McLaughlin – Para 0017: teaches determine an in point of the second video from the particular EDL, pause the second video in the second video playback window a predetermined time before the in point of the second video]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426